Opinion issued December 14, 2006








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00728-CV



RICHARD WILLIAM PAYNE, Appellant

V.

TDCJ CLASSIFICATION RECORDS OFFICE, Appellee



On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2004-32455



MEMORANDUM OPINION	Appellant Richard William Payne has neither established indigence, nor paid
all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2006) (listing fees
in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant **did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.